Citation Nr: 0028946	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for ocular histoplasmosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to September 
1962.

This matter is before the Board of Veterans' Appeals on 
appeal of an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


REMAND

The rating decision rendered by the RO in April 1999 denied 
the claim of entitlement to service connection for ocular 
histoplasmosis.  The claims file at that time contained the 
service medical records of the veteran as well as private 
medical records dated from March 1996 to November 1998.  
However, before deciding the claim, the RO should have 
fulfilled certain duties.  Because these duties were not 
fulfilled, the claim will be remanded,  

Under the law as presently constituted, VA has no general 
statutory duty prior to a finding that a claim is well 
grounded, to assist a claimant in developing evidence.  
Morton v. West, 12 Vet. App. 477 (1999).  Certain specific 
exceptions to this general principle, however, exist.  

First, VA medical records are in the possession of VA and 
therefore constructively included in the record of a claim.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, all 
outstanding VA medical records of the veteran must be sought, 
obtained, and reviewed by the agency of original jurisdiction 
before it decides the claim.  Id.  Second, the Veterans 
Benefit Administration has declared that VA has a duty to 
request VA (and service) medical records prior to an 
adjudication of a claim.  See Veterans Benefit Administration 
(VBA) Letter 20-99-60 (August 30, 1999).  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that this provision of VBA Letter 20-99-60 is substantive in 
nature and has the force of law, even in cases in which, as 
here, the claim was decided prior to the issuance of the 
letter.  McCormick v. Gober, 14 Vet. App. 39, 49 (2000).  The 
Court emphasized that VA must request records considered to 
be in its possession, that is, service and VA medical 
records, prior to making a determination as to whether a 
claim is well grounded.  Id.

Here, in this case, the veteran, in a September 2000 letter 
written to his United States Senator after certification of 
his appeal to the Board, stated that he had been treated for 
his eye condition at the VA Medical Center (VAMC) in 
Columbia, South Carolina.  Unfortunately, there are no 
records in the claims file from this or any other VAMC.  The 
RO must take action to ensure that all such documentation is 
secured and when it has been (or it is determined that there 
are no VAMC records), must then reconsider the claim.

Third, an application for benefits is incomplete if VA has 
received notice of information not in the record which is 
needed to complete or substantiate the claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-81 (1995).  When that is the case, 
VA has a duty under 38 U.S.C.A. § 5103(a) (1999) to inform 
the claimant of what evidence is needed.  

The private medical records now in the claims file contain 
notations suggesting that there may be outstanding other 
records of private treatment which may substantiate or help 
to well ground the claim.  For example, it was recorded in 
March 1996 that the veteran reported that a "Dr. Nash" had 
told him one month before that his condition was due to 
exposure to a parasite.  A May 1997 treatment note indicated 
that three months before, the veteran had received a new 
eyeglass prescription from a "Dr. Chandler."  It is also 
indicated by May 1997 and June 1998 entries that the veteran 
may have been referred for consultations with specialists.  
None of the additional records implied by these references 
appear to be in the claims file.  Nor does it appear that the 
veteran was apprised that such records might support his 
claim and therefore should be submitted.   He should be so 
informed.

Hence, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he has received 
for histoplasmosis at any VA facility, to 
include the VAMC in Columbia, South 
Carolina, since September 1962.  A copy 
of the RO's request to the veteran and 
his reply should be placed in the claims 
file.  Then, after securing required 
releases from the veteran, the RO should 
attempt to obtain all VA or other 
governmental medical records from the 
facilities named and should associate 
with the claims file the records 
obtained.  The veteran is hereby informed 
that as he has yet to submit a well 
grounded claim he must himself secure any 
private medical records from any provider 
who has yet to submit same to VA.  All 
attempts by the RO to secure VA and 
governmental medical evidence should be 
documented.  

2.  Thereafter, the RO should review the 
record to ensure that the development is 
in complete compliance with the 
directives of this REMAND.  If any 
development is deficient in any manner, 
the RO must implement corrective 
procedures at once.  

The RO should then readjudicate the issue presented.  If the 
benefit sought is not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


